SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): May 15, 2017 SITESTAR CORPORATION (Exact Name of Registrant as Specified in Its Charter) Nevada 000-27763 88-0397234 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 4026 Wards Road, Suite G1 #271 Lynchburg, VA (Address of principal executive offices) (Zip Code) (434) 382-7366 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in as defined in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter) or Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter). Emerging growth company [ ] If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. [ ] Item 2.02 - Results of Operations and Financial Condition. On Friday, May 15, 2017, Sitestar Corporation issued a press release commenting upon its financial results for the quarter ended March 31, 2017 (the “Press Release”).A copy of the Press Release is attached hereto as Exhibit 99.1, and is incorporated herein by reference. The information contained in this Item 2.02 of this Form 8-k and the Exhibit 99.1 attached hereto are being furnished and shall not be deemed “filed” for the purpose of Section 18 of the Securities Act of 1934 (as amended), or otherwise subject to the liabilities of such section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1993 (as amended), except as shall be expressly set forth by specific reference to this Item 2.02 in such filing. Item 9.01 - Financial Statements and Exhibits. (d) Exhibits Exhibit No. Exhibit Description Sitestar Corporation Press Release dated May 15, 2017, titled, “Sitestar Corporation Announces First Quarter 2017 Financial Results.” SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:May 15, 2017 SITESTAR CORPORATION By: /s/ Steven L. Kiel Steven L. Kiel President, Chief Executive Officer and Chief Financial Officer EXHIBIT INDEX Exhibit No. Exhibit Description Sitestar Corporation Press Release dated May 15, 2017
